CANBY, Circuit Judge,
concurring:
I concur in Judge Choy’s thorough opinion. I write separately only because I wish to add a few words regarding Kraft’s freedom of association claim. Kraft contends that the Board violated her free association rights by basing its denial of TAG-Nevada’s license on her personal relationship with Levin.
That claim, however, misperceives the record. Kraft’s intimate association was far from the focus of the Board’s action. The uncontroverted evidence makes clear that the Board’s central concern was that Levin, whom it had found unsuitable to hold a Nevada gaming license, remained in effective control of TAG-Nevada. The totality of circumstances known to the Board lent substance to its fears. Levin had conveyed the ownership interest in TAG-Nevada to Kraft only after it became clear that the Board would deny a license if Levin remained as owner. Kraft gave only a note in return for the ownership interest; she made no other investment in TAG-Nevada and remained financially dependent upon Levin. And she continued to live with Levin. None of these facts is controverted. For the Board to have determined from all of the circumstances that Levin remained in control, or was likely to resume control, of TAG-Nevada was certainly permissible. To characterize the Board's action as a penalty or condition imposed on Kraft’s intimate association with Levin is to ignore most of the evidence.
It is true that Kraft’s living with Levin was one of the many circumstances that the Board considered relevant to the question of Levin’s control of TAG-Nevada. To the extent that such consideration may be viewed as an incidental burden on Kraft’s associational interests, it was justified in the circumstances of this case by Nevada’s governmental interest in maintaining the integrity of public licensed gaming. See Nev.Rev.Stat. § 463.0129. Whether the Board would or could prevail if it were faced only with the fact of Kraft’s personal relationship with Levin need not be decided; the Board acted on the totality of circumstances. In so acting, it did not infringe Kraft’s rights.